Merrick, J.
The evidence offered by the respondent was properly rejected. Phillips v. Hoyle, 4 Gray, 568. And no reason has been assigned which is sufficient to justify or authorize the inquiries which he proposed to make of the complainant relative to the question whether acts of intercourse between her and some person other than himself had not taken place more than ten months and twelve days previously to the birth *264of her child; or to show that his exceptions to the ruling of the court excluding those inquiries ought to be sustained.

Exceptions overruled.